DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Acknowledgement is made of the amendment filed July 31, 2021.  Claims 1-3 and 5-22 remain pending in the application.  
Claims 1, 9, 13, 14 and 17 are currently amended.  
Claim 4 is canceled.
No claims are new.

Response to Arguments
Applicant’s arguments, see REMARKS, filed July 31, 2021, with respect to claims 1-4, 6, 8-22 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hui et al. (US 2016/0127919 A1) , have been fully considered, but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
	The applicant is reminded that the examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended.


(1) Applicant’s arguments: “With respect to the claimed aspect, "wherein each of the linear combinations is a unique linear combination of all of the beams of the set" (common in all of the claims), the Office argues (see Office's remarks regarding claim 4): Hui discloses the method of claim 1, wherein each of the linear combinations is a unique linear combination of all of the beams of the set (see Hui, fig.3B, 3C). Applicant respectfully disagrees at least because none of the patterns shown in Figures 3A through 3G is a linear combination of all beams of a set of available beams,” (see REMARKS, page 8, lines 13-23).

Examiner’s response:
Hui discloses, “wherein each of the linear combinations is a unique linear combination of all the beams of the set,” as recited in amended claims 1, 9, 13, 14, and 17.
Applicant is reminded “The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination and reexamination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis. (MEPEP, 904.01 Analysis of Claims [R-08.2012]).
It is noted that Applicant’s specification states, “At least one of the linear combinations is a linear combination of at least two of the beams of the set. Thus, the linear combination is not an identity function. In typical embodiments, each of the linear combinations is a unique linear 
Hui discloses in paragraph [0072], “Given a set PT of permissible transmit beam patterns, each scanning beam pattern pT,i (m)є PT(m) for the mth stage may be constructed by a particular (linear) combination of one or more of the transmit beam patterns in PT. Different scanning beam patterns, within the same beam scanning stage or from different beam scanning stages, can be formed by different combinations of transmit beam patterns in PT.”
Furthermore in paragraph [0073], “FIGS. 3A through 3G illustrate scanning beam patterns for one example in which the set of transmit beam patterns PT includes the eight beam patterns illustrated in FIG. 3A.” Hui also discloses in paragraph [0082], “As discussed above, the scanning beam patterns for the M beam scanning stages are defined such that each unique combination of scanning beam patterns consisting of one scanning beam pattern from each of the M beam scanning stages corresponds to a different one of the N transmit beam patterns of the transmit node 12.”

    PNG
    media_image1.png
    533
    428
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    410
    media_image2.png
    Greyscale



(2) Applicant’s arguments: “In Hui, the receiver makes a decision about which beam pattern is best for each stage based on, for example, received signal strength, and forwards all decisions, one decision per stage, to the transmitter. The transmitter analyzes all the reported receiver decisions, and in conjunction with the combination of transmitter beams applied, it estimates which is the best beam directed towards the receiver. By contrast, in the presently claimed embodiments, the receiver does all the work; that is, it post-processes all measured signals jointly via matched filtering and estimates the best beam as well. Then it reports the index of the best estimated beam to the transmitter and the transmitter just uses it,” (REMARKS, page 8, line 28- page 9, line, 6).

Examiner’s response:
 Hui is cited to teach what is claimed in independent claims 1, 9, 13, 14, and 17. Nevertheless, it is noted that Hui discloses in paragraph [0083], “The transmit node 12 receives, for each of the M beam scanning stages, an indication from the receive node 14 of the preferred scanning beam pattern for that beam scanning stage (step 102).” Therefore, Applicant’s argument that in Applicant’s invention, “the receiver does all the work…then it reports the index of the best estimated beam to the transmitter…” is exactly what Hui is doing.
For at least the reasons explained above, Hui teaches each and every limitation of claims 1-4, 6, and 8-22 and the rejection of those claims under 35 U.S.C. 102(a)(2) stands. 



Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, and 8-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hui et al. (US 2016/0127919 A1 which is a reference cited in the Applicant’s IDS).

Regarding claim 1:
As shown in FIGS. 1-17, Hui discloses a method for a transmitter apparatus (see Hui, FIG. 6, TX node 12) configured to transmit signals to a receiver apparatus (see Hui, FIG. 6, RX node 14) using a beam selected from a plurality of available beams (see Hui FIG. 10, step 600, and paragraph [0099] configured to transmit, in step “600”, known signals using scanning beam patterns to a receive node 14, wherein each scanning beam pattern comprises 4 transmit beam patterns selected from asset PT of 8 permissible transmit beam patterns according to FIG. 3A-3G and paragraphs [0072]-[0075]), wherein a set of the plurality of available beams is for beam selection measurements by the receiver apparatus (wherein the set PT of the 8 permissible transmit beam patterns is, in steps 602 and 604 for scanning beam pattern selection measurements and for scanning transmit beam pattern selection measurements based on link quality metric by the receive node 14 according to FIG. 10 and paragraphs [0085], [0099]), the method comprising: 
determining a collection of linear combinations of beams of the set (determining, for the first beam scanning stage, a collection comprising a first linear combination of transmit beam patterns (1,2,3,4) forming a first scanning beam pattern and a second linear combination of transmit beam patterns (5,6,7,8) forming a second scanning beam pattern of the set Pr of the 8 permissible transmit beam patterns according to fig.3B-3C+par.72-73), wherein the cardinality of the collection is lower than a cardinality of the set (wherein the cardinality of the collection is 2 and the cardinality of the set Pr is 8); and 
transmitting each of the linear combinations of beams for beam selection measurements by the receiver apparatus (transmitting, in step "600", for the first beam scanning stage, the first linear combination of transmit beam patterns (1,2,3,4) forming the first scanning beam pattern and the second linear combination of transmit beam patterns (5,6,7,8) forming the second scanning beam pattern according to fig. 10+par.99 for, in step "602","604", scanning beam pattern selection measurements and scanning transmit beam pattern selection measurements based on link quality metric by the receive node "14" according to fig.1 0+par.85,99),
wherein each of the linear combinations is a unique linear combination of all of the beams of the set (see Hui, fig.3B,3C).

Regarding claim 2:
Hui discloses the method of claim 1, further comprising: receiving a beam selection measurement report from the receiver apparatus; and selecting the beam from the plurality of available beams in accordance with the received beam selection measurement report (feedback of indications of the preferred scanning beam patterns and selection of the transmit beam pattern in fig.6,"204,206" and fig.10+par. 86,87,99).

Regarding claim 3:
Hui discloses the method of claim 1, wherein at least one of the linear combinations is a linear combination of at least two of the beams of the set (see Hui, fig.3B,3C).

Regarding claim 6:
Hui discloses the method of claim 1, wherein the set of the plurality of available beams consists of a minimum number of beams spanning the plurality of available beams (see Hui, fig 3a+par.73+claim 7).

Regarding claim 8:
Hui discloses the method of claim 1, wherein transmitting comprises transmitting each of the linear combinations of beams in a respective transmission time resource, the respective time resources being different (see Hui, par.60,64).



Regarding claim 9:
As shown in FIGS. 1-17, Hui discloses a method for a receiver apparatus configured to receive signals from a transmitter apparatus via a beam selected from a plurality of available beams, the method comprising: 
receiving a number of measurement signals for beam selection measurements from the transmitter apparatus, wherein the number of measurement signals correspond to a collection of linear combinations of beams of a set of the plurality of available beams (determining, for the first beam scanning stage, a collection comprising a first linear combination of transmit beam patterns (1,2,3,4) forming a first scanning beam pattern and a second linear combination of transmit beam patterns (5,6,7,8) forming a second scanning beam pattern of the set Pr of the 8 permissible transmit beam patterns according to fig.3B-3C+par.72-73), wherein the cardinality of the collection is lower than a cardinality of the set (wherein the cardinality of the collection is 2 and the cardinality of the set Pr is 8), wherein each of the linear combinations is a unique linear combination of all of the beams of the set (see Hui, fig.3B,3C); and 
performing beam selection measurements on the number of measurement signals for selection of the beam from the plurality of available beams (see paragraph [0099] and FIG. 10; “The receive node 14 transmits, to the transmit node 12, an indication of the selected scanning beam pattern for each of the beam scanning stages (step 606)”).

Regarding claim 10:
Hui discloses the method of claim 9, further comprising: transmitting a beam selection measurement report to the transmitter apparatus for selection of the beam from the plurality of available beams (see Hui, par.88,89).

Regarding claim 11:
Hui discloses the method of claim 9, wherein performing beam selection measurements comprises determining a quality metric for each of the beams of the set based on the beam selection measurements (see Hui, FIG. 9, step 502, paragraph [0094]).

Regarding claim 12:
Hui discloses the method of claim 9, wherein performing beam selection measurements comprises subjecting the number of received measurement signals to matched filtering based on the collection of linear combinations (see Hui, par.57,58,61).

Regarding claim 13:
As shown in FIGS. 1-17, Hui discloses a non- transitory computer readable storage medium, having thereon a computer program comprising program instructions (see Hui, paragraph 107, “In some embodiments, a computer program including instructions which, when executed by at least one processor (e.g., the processor(s) 28), cause the at least one processor to carry out the functionality of the transmit node 12 according to any one of the embodiments described herein is provided.”) the computer program being loadable into a data processing unit and configured to cause execution of a method when the computer program is run by the data processing unit, wherein the method is for a transmitter apparatus configured to transmit signals to a receiver apparatus using a beam selected from a plurality of available beams, wherein a set of the plurality of available beams is for beam selection measurements by the receiver apparatus, and wherein the method comprises: 
determining a collection of linear combinations of beams of the set (determining, for the first beam scanning stage, a collection comprising a first linear combination of transmit beam patterns (1,2,3,4) forming a first scanning beam pattern and a second linear combination of transmit beam patterns (5,6,7,8) forming a second scanning beam pattern of the set Pr of the 8 permissible transmit beam patterns according to fig.3B-3C+par.72-73), wherein the cardinality of the collection is lower than a cardinality of the set (wherein the cardinality of the collection is 2 and the cardinality of the set Pr is 8
transmitting each of the linear combinations of beams for beam selection measurements by the receiver apparatus (transmitting, in step "600", for the first beam scanning stage, the first linear combination of transmit beam patterns (1,2,3,4) forming the first scanning beam pattern and the second linear combination of transmit beam patterns (5,6,7,8) forming the second scanning beam pattern according to fig. 10+par.99 for, in step "602","604", scanning beam pattern selection measurements and scanning transmit beam pattern selection measurements based on link quality metric by the receive node "14" according to fig.1 0+par.85,99),
wherein each of the linear combinations is a unique linear combination of all of the beams of the set (see Hui, fig.3B,3C).

Regarding claim 14:
As shown in FIGS. 1-17, Hui discloses a transmitter apparatus (see FIG. 6, TX node 12) configured to transmit signals to a receiver apparatus (see FIG. 6, RX node 14) using a beam selected from a plurality of available beams, wherein a set of the plurality of available beams is for beam selection measurements by the receiver apparatus, the apparatus comprising controlling circuitry configured to cause: 
determination of a collection of linear combinations of beams of the set (determining, for the first beam scanning stage, a collection comprising a first linear combination of transmit beam patterns (1,2,3,4) forming a first scanning beam pattern and a second linear combination of transmit beam patterns (5,6,7,8) forming a second scanning beam pattern of the set Pr of the 8 permissible transmit beam patterns according to fig.3B-3C+par.72-73), wherein the cardinality of the collection is lower than a cardinality of the set (wherein the cardinality of the collection is 2 and the cardinality of the set Pr is 8
transmission of each of the linear combinations of beams for beam selection measurements by the receiver apparatus (transmitting, in step "600", for the first beam scanning stage, the first linear combination of transmit beam patterns (1,2,3,4) forming the first scanning beam pattern and the second linear combination of transmit beam patterns (5,6,7,8) forming the second scanning beam pattern according to fig. 10+par.99 for, in step "602","604", scanning beam pattern selection measurements and scanning transmit beam pattern selection measurements based on link quality metric by the receive node "14" according to fig.1 0+par.85,99),
wherein each of the linear combinations is a unique linear combination of all of the beams of the set (see Hui, fig.3B,3C).

Regarding claim 15:
Hui discloses the transmitter apparatus of claim 14, wherein the controlling circuitry is further configured to cause: 
reception of a beam selection measurement report from the receiver apparatus (see Hui, FIG. 9, step 512, paragraph [0097]); and 
selection of the beam from the plurality of available beams in accordance with the received beam selection measurement report (see Hui, FIG. 9, step 514, paragraph [0098]).

Regarding claim 16:
Hui discloses the transmitter apparatus of claim 14, wherein the controlling circuitry is configured to cause transmission of each of the linear combinations of beams in a respective transmission time resource, the respective time resources being different (See Hui, paragraph [0051]; “The receive node 14 observes the pilot signal quality at each time slot and reports back to the transmit node 12 the index of the radio resource (time or frequency) slot within the cycle that yields the best received pilot signal quality.”).

Regarding claim 17:
As shown in FIGS. 1-17, Hui discloses a receiver apparatus configured to receive signals from a transmitter apparatus via a beam selected from a plurality of available beams, the apparatus comprising controlling circuitry configured to cause: 
reception of a number of measurement signals for beam selection measurements from the transmitter apparatus, wherein the number of measurement signals correspond to a collection of linear combinations of beams of a set of the plurality of available beams (see Hui, FIG. 9, steps 502 and 506 and paragraph [0095]; “In the same manner, the transmit node 12 transmits a known (e.g., pilot) signal using the scanning beam patterns for a second beam scanning stage over non-overlapping radio resource slots (step 504). The receive node 14 determines the preferred scanning beam pattern for the second beam scanning stage (step 506). This process continues until the transmit node 12 transmits a known (e.g., pilot) signal using the scanning beam patterns for the M-th beam scanning stage over non-overlapping radio resource slots (step 508), and the receive node 14 determines the preferred scanning beam pattern for the M-th beam scanning stage (step 510).”), wherein the cardinality of the collection is lower than a cardinality of the set (wherein the cardinality of the collection is 2 and the cardinality of the set Pr is 8), wherein each of the linear combinations is a unique linear combination of all of the beams of the set (see Hui, fig.3B,3C); and 
performance of beam selection measurements on the number of measurement signals for selection of the beam from the plurality of available beams (see Hui, paragraph [0097]; “In this embodiment, after the receive node 14 has selected the preferred scanning beam patterns for all M beam scanning stages, the receive node 14 transmits, to the transmit node 12, a report including an indication of the preferred scanning beam pattern for each of the beam scanning stages (step 512). As discussed above, the indication of the preferred scanning beam for the mth beam scanning stage may be represented as the index i.sub.m.sup.* of the radio resource slot corresponding to the preferred scanning beam pattern for the mth beam scanning stage.”).

Regarding claim 18:
Hui discloses the receiver apparatus of claim 17, wherein the controlling circuitry is further configured to cause: transmission of a beam selection measurement report to the transmitter apparatus for selection of the beam from the plurality of available beams (see Hui, FIG. 9, step 512).

	Regarding claim 19:
Hui discloses the receiver apparatus of claim 17, wherein the controlling circuitry is configured to cause performance of beam selection measurements by causing determination of a quality metric for each of the beams of the set based on the beam selection measurements (see Hui, FIG. 9, step 502, paragraph [0094]).

Regarding claim 20:
Hui discloses the receiver apparatus of claim 17, wherein the controlling circuitry is configured to cause performance of beam selection measurements by causing subjection of the number of received measurement signals to matched filtering based on the collection of linear combinations (see Hui, FIG. 9, step 502, paragraph [0094]).


Regarding claim 21:
Hui discloses a network node comprising the transmitter apparatus of claim 14 (see Hui, FIG. 9, TX node 12).

Regarding claim 22:
Hui  discloses a wireless communication device comprising the transmitter apparatus of claim 14 (see Hui, FIG. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hui as applied to claim 1 above, and further in view of Smith et al. (EP 1 631 100 A1 which is a reference cited in Applicant’s IDS).
Regarding claim 5:
Hui discloses the method of claim 1, but does not specifically disclose including wherein the collection of linear combinations is defined by an approximately optimal Grassmannian coding matrix.
Smith discloses that the linear combinations are defined by an approximately optimal Grassmannian coding matrix (Using an approximately optimal Grassmannian coding matrix is well-known, see Smith, FIG. 23 and paragraphs 44-90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hui (BF vectors of transmit beam patterns and linear combinations  in par.63,71,72, wherein the linear combination is implicitly a weighting (coding) matrix for forming a matrix of weighted BF vectors of transmit beam patterns) as taught by Smith (Using an approximately optimal Grassmannian coding matrix is well-known, see Smith, FIG. 23 and paragraphs 44-90) such that wherein the collection of linear combinations is defined by an approximately optimal Grassmannian coding matrix, thus allowing simpler selection (see Smith paragraph [0081]).

Regarding claim 7:
The combination of Hui and Smith discloses the method of claim 1, wherein the set of the plurality of available beams comprises discrete Fourier transform, DFT, beams, wherein a beam direction of any beam in the set corresponds to a harmonic frequency (see Smith, FIG. 23 and paragraphs 44-90).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GINA M MCKIE/Examiner, Art Unit 2631 

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631